DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 07/15/2022 is acknowledged. Claims 1 and 6 are amended; claims 2, 3 and 7 are newly canceled and claims 8-13 are new. Claim 6 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. As noted at p. 3 of the Office action mailed 11/05/2021, Ulutas et al. (of record) teach ELISA kits to measure canine serum amyloid A, thus the special technical feature does not make a contribution over the prior art. 
Claims 1, 4, 5 and 8-13 are under examination.

Claim Interpretation
Claims 8 and 10 recite that the second biological sample is obtained “approximately 30 days after mating” and claims 9 and 11 recite the sample is obtained “30 days after mating”. Though similar, these claims are slightly different in scope. While there is no definition disclosed in the instant specification, the plain meaning of the term “approximately” is close to although not exactly the same as the recited number. Therefore, claims 8 and 10 are interpreted as encompassing a range broader than merely 30 days, whereas claims 9 and 11 are interpreted as being limited to 30 days.
Rejections Withdrawn
Any previous rejections made over claims 2 or 3 are hereby withdrawn in response to Applicant’s cancelation of those claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection to the disclosure is withdrawn. First, Applicant’s explanation at pages 5-6 regarding the Brief Description of the Drawings is persuasive. Specifically, the Brief Description explains the symbols used in the graphs in Figures 1 and 2 because the 20 different symbols represent 15 and 5 different dogs for a total of 20 (see p. 13, paragraph [0044]; p. 15, paragraph [0052]). In addition, Applicant has amended the title of the invention to be more descriptive, namely: DIAGNOSING CANINE PREGNANCY COMPRISING MEASURING SERUM AMYLOID A.

Drawings
The objection to the drawings is withdrawn for the same reasons as set forth above with respect to the Brief Description of the Drawings. Specifically, the symbols properly represent 20 different dogs.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 4 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendment and Applicant’s assertion at p. 10 of the Remarks filed 07/15/2022. Specifically, Applicant asserts that an anti-canine serum amyloid A antibody refers to any antibody that is capable of binding to the canine form of serum amyloid A, therefore encompassing antibodies is produced in other animals (e.g., in rabbit, goat).
 
Claim Rejections - 35 USC § 112 – Written Description
The rejection of claims 1, 4 and 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment limiting the claims to the measurement of SAA.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 2 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Ulutas et al. (Research in Veterinary Science 86 (2009) 373-376—on IDS filed 02/06/2020) is withdrawn in response to Applicant’s amendment incorporating the limitations of now canceled claim 3, which was not included in this rejection.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 4 and 5 under 35 U.S.C. 103 as being unpatentable over Ulutas et al. (Research in Veterinary Science 86 (2009) 373-376—on IDS filed 02/06/2020) in view of Christensen et al. (J. Vet. Med Sci 2013, 75(4): 459-466—cited above) is withdrawn in response to Applicant’s amendment incorporating the limitations of now canceled claim 3, which was not included in this rejection.

Rejections Maintained
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejection of claims 1, 4 and 5 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is maintained for reasons of record and the following. In addition, new claims 8-13 are hereby included in this rejection. Similar to the previous Office action mailed 03/15/2022, the claims recite a method for “detecting the presence or absence of canine pregnancy” (i.e., diagnosing) comprising a step of immunologically measuring a level of serum amyloid A (SAA) in a biological sample using an anti-canine SAA antibody. The amended claims contain the further limitations of obtaining a first and a second biological sample 20-40 days after mating (or “approximately 30 days after mating” in new claims 8 and 10; or “30 days after mating” in new claims 9 and 11). Claims 4 and 12 recite that the biological sample is a serum or plasma sample and claims 5 and 13 recite the immunological measurement is performed by latex turbidimetric immunoassay. 

Response to Arguments
At p. 7, Applicant reiterates the examiner’s conclusion at p. 5 of the Office action mailed 03/15/2022 that the claims are drawn to a process (Step 1 of the analysis as set forth in MPEP 2106), with which the examiner has no issue.

Applicant argues at p. 8, 1st and 2nd paragraphs that the claims should be found eligible for the same reasons as found in Rapid Litig. Mgmt v. CellzDirect, Inc., noting that the claims are “‘not simply an observation or detection of a natural phenomenon, but “‘[r]ather the claims are directed to a new and useful method” and therefore should be found eligible.

This argument has been fully considered, but is not found persuasive. According to the MPEP 2106.05(a)(II), in Rapid Litigation Management v. CellzDirect, Inc., 827 F.3d 1042, 119 USPQ2d 1370 (Fed. Cir. 2016), the court found that a “claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.” The MPEP 2106.05(a)(II) also notes that an improvement in the abstract idea itself is not an improvement in technology. Unlike Rapid Litigation Management v. CellzDirect, the improvement set forth in the instant claims involves the abstract idea itself (fluctuating SAA levels), and not an improvement in the process steps. For instance, in CellzDirect, the court found the process reciting combinations of individually well-known freezing and thawing steps was “far from routine and conventional” because the art did not teach repeating those steps (see MPEP 2106.05(d)(I). Applicant asserts at p. 8 that the claims are drawn to a new and improved way of detecting canine pregnancy, however, this new and improved way is not an improvement in the diagnostic technology, such as the use of a new or unconventional antibody or process of measurement. Rather, Applicant’s invention is based upon the discovery that a natural phenomenon, namely the fluctuating levels of SAA after mating, can be used to diagnose pregnancy.

Applicant argues at the paragraph bridging pages 8-9 that the additional elements set forth in the claims are sufficient to render the claims patent eligible, because they transform the claims into a new and useful practical application.

This argument has been fully considered, but is not found persuasive. Applicant asserts the claims recite “a particular sample (i.e., a biological sample, such as a serum sample or a plasma sample) obtained from a particular subject (i.e., a canine having mated), a particular type of analysis (i.e., immunological measurement, e.g., in more than one biological sample in certain cases), a particular marker (i.e. level of serum amyloid A), and a particular way of assessing the marker”. In fact, the claims do not recite any new, particular antibody or assay that integrates the natural phenomenon (fluctuating SAA levels during pregnancy) into a practical application. Rather, the measurement of protein levels amounts to reliance upon generic methods for necessary data gathering activity to implement the abstract idea, namely diagnosis of canine pregnancy. The claims do not recite any particular steps or a new antibody for measurement that integrates the mental analysis step into a practical application, and the answer to Step 2A prong two is no.
Regarding Step 2B, the latex turbidimetric immunoassay is well-understood, routine and conventional. For instance, see Christensen et al. (J Vet Med Sci 2013, 75(4): 459-466—of record), who teach canine SAA can be measured in a clinical setting by latex agglutination turbidimetric immunoassay (see abstract; p. 465, right column, final paragraph). The invention, detection of canine pregnancy, is based upon the natural phenomenon of fluctuating SAA levels during pregnancy. According to MPEP 2106.05(d), determining the level of a biomarker in the blood by any means is considered to be well-understood, routine activity. In summary, the measurement steps are not sufficient to transform the claims because they are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

Applicant argues at p. 9 that “[r]egardless of whether judicial exceptions are recited in the claims, as a whole, the claims are directed to a practical application” because it was not known prior to the instant application that SAA could be used as an indicator of canine pregnancy. 

This argument has been fully considered, but is not found persuasive. As asserted by Applicant, the invention is based upon the fluctuating levels of SAA during canine pregnancy. Therefore, the invention is based upon the observation of the judicial exception itself. According to MPEP 2106.05(I), “[a]n inventive concept ‘cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself’, citing Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). As cited in the preceding paragraphs, the claims as a whole are not sufficient to ensure they amount to significantly more than the judicial exception itself. In addition, Applicant appears to argue that because the claimed methods were not known in the prior art, the claims are patent-eligible. However, MPEP 2106.05(I) also instructs that the “‘novelty’ of any element or step in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101”, citing Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
The rejection of claims 1, 4 and 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for scope of enablement is maintained for reasons of record and the following. In addition, new claims 8 and 9 are hereby included in this rejection. 

Response to Arguments
Applicant argues at p. 11 of the Remarks that the claims have been amended to recite measuring a level of serum amyloid A (SAA), which was indicated as being enabling. In addition, Applicant argues at pages 11-12 that the MPEP does not establish any requirement for a statistical threshold, citing MPEP 2107.02(VII). 

These arguments have been fully considered, but are not found persuasive. The examiner raised the concern that that the evidence in the specification was not commensurate in scope with the claims reciting canine SAA concentration increases at 20 to 40 days in comparison to immediately after mating (see paragraph bridging pages 10-11 of the Office action mailed 03/15/2022). The instant specification teaches that at day 30, dogs # 5, 7, 10, 14 and 15 all have levels higher than 2 mg/L, thus suggesting that these animals are indeed pregnant. In contrast, no firm conclusion can be drawn from animals merely having higher SAA levels at days 20-40 days compared to immediately following mating. In response, Applicant cites to MPEP 2107.02(VII), however, this passage deals with rejections under 35 USC 101/112(a) pertaining to lack of utility. No such rejection was made in the instant case. Rather, the examiner indicated that a lack of data made it difficult to determine whether differences in reported SAA levels were statistically significant, which is appropriate when considering the evidence for and against enablement. For instance, the lack of predictability of SAA levels in diagnosing pregnancy at 20-40 days is a factor to be considered when weighing the so-called Wands factors when deciding if claims are enabled.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649